     Case 2:19-cv-08612-PSG-JC Document 157-30 Filed 09/14/20 Page 1 of 3 Page ID
                                      #:3167


 1    Ryan H. Weinstein (Bar No. 240405)                     Benjamin J. Razi (admitted pro hac vice)
 2    rweinstein@cov.com                                     brazi@cov.com
      COVINGTON & BURLING LLP                                Andrew Soukup (admitted pro hac vice)
 3    1999 Avenue of the Stars, Suite 3500                   asoukup@cov.com
 4    Los Angeles, California 90067-4643                     Steven Winkelman (admitted pro hac vice)
      Telephone: + 1 (424) 332-4800                          swinkelman@cov.com
 5    Facsimile: + 1 (424) 332-4749                          COVINGTON & BURLING LLP
 6                                                           One CityCenter
                                                             850 Tenth Street, NW
 7                                                           Washington, DC 20001-4956
 8                                                           Telephone: + 1 (202) 662-6000
 9    Attorneys for Plaintiff / Counter-Defendant
10    RELMAN COLFAX PLLC
11
                                UNITED STATES DISTRICT COURT
12
                         FOR THE CENTRAL DISTRICT OF CALIFORNIA
13
                                          WESTERN DIVISION
14
15    RELMAN COLFAX PLLC,                                      Case No. 2:19-cv-08612-PSG-JC
16
            Plaintiff,
17                                                             [PROPOSED] ORDER ENTERING
18          v.                                                 JUDGMENT IN FAVOR OF
                                                               RELMAN COLFAX PLLC AND
19    FAIR HOUSING COUNCIL OF SAN                              AGAINST MEI LING
20    FERNANDO VALLEY AND MEI LING,
21         Defendants.
22    MEI LING,
23          Counter-Claimant,
24
            v.
25
26    RELMAN COLFAX PLLC,
27
            Counter-Defendant.
28


              [PROPOSED] ORDER ENTERING JUDGMENT IN FAVOR OF RELMAN COLFAX PLLC AND AGAINST MEI LING
     Case 2:19-cv-08612-PSG-JC Document 157-30 Filed 09/14/20 Page 2 of 3 Page ID
                                      #:3168


 1                             [PROPOSED] ORDER AND JUDGMENT
 2         The Motion for Summary Judgment or for Default Judgment (“Motion”) filed by
 3   Plaintiff Relman Colfax PLLC (“the Relman Firm”) came on for hearing on November
 4   16, 2020, at 1:30 p.m., the Honorable Philip S. Gutierrez presiding.
 5         Having reviewed and considered the pleadings and evidence submitted in support
 6   and in opposition to the Motion, and having reviewed and considered the arguments of
 7   counsel, and finding that there are no triable issues of material fact as to the Relman
 8   Firm’s claim or that entry of a default judgment is warranted.
 9         IT IS HEREBY ORDERED that:
10         1.       The Relman Firm’s Motion is GRANTED;
11         2.       JUDGMENT IS ENTERED in favor of the Relman Firm and against Mei
12                  Ling on the Relman Firm’s claim for declaratory judgment asserted against
13                  Mei Ling in the Complaint;
14         3.       It is DECLARED and ADJUDGED that:
15                  a. The December 6, 2010 retainer agreement between Mei Ling and the
16                      Relman Firm is a valid and enforceable agreement;
17                  b. Except as set forth immediately below, the Relman Firm is entitled to
18                      one-third of any monetary award that Mei Ling receives in connection
19                      with the lawsuit pending in United States ex rel. Mei Ling v. City of Los
20                      Angeles, No. 2:11-cv-00974 (C.D. Cal.), or the Relman Firm’s actual fees
21                      and costs as calculated in the manner set forth in Section 1.C of the
22                      retainer agreement, whichever is greater; and
23                  c. If Mei Ling authorizes the Relman Firm to file a motion with the Court
24                      seeking an award of attorneys’ fees and costs, and if the amount awarded
25                      by the Court is less than one-third of any monetary award that Mei Ling
26                      receives in connection with the lawsuit pending in United States ex rel.
27                      Mei Ling v. City of Los Angeles, No. 2:11-cv-00974 (C.D. Cal.), then Mei
28                      Ling shall be responsible for paying the Relman Firm the difference

                                                          1
                [PROPOSED] ORDER ENTERING JUDGMENT IN FAVOR OF RELMAN COLFAX PLLC AND AGAINST MEI LING
     Case 2:19-cv-08612-PSG-JC Document 157-30 Filed 09/14/20 Page 3 of 3 Page ID
                                      #:3169


 1                   between the court-awarded fees and one-third of any monetary award to
 2                   Mei Ling.
 3
 4    DATED: ______________

 5
 6
 7                                                 HONORABLE PHILIP S. GUTIERREZ
 8                                                 UNITED STATES DISTRICT JUDGE

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                       2
             [PROPOSED] ORDER ENTERING JUDGMENT IN FAVOR OF RELMAN COLFAX PLLC AND AGAINST MEI LING
